Bell, J.
Tbe indictment charges that tbe offence was committed on tbe 17th day of March, 1857. Tbe Penal Code took effect, as tbe law of tbe State, on tbe 1st day of February, 1857. Tbe indictment is therefore based on tbe 713th Article of tbe Penal Code. Tbe indictment is a good one. Tbe use of tbe word “steer,” designating tbe species, was proper, instead of tbe generic term “neat cattle,” or “cattle.” Tbe motion to quash tbe indictment should have been overruled.
Tbe judgment of tbe court below is therefore reversed, and tbe cause remanded for further proceedings.
Reversed and remanded.